Citation Nr: 1136429	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-37 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial increased rating for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the RO that granted service connection for peripheral neuropathy of each lower extremity-each evaluated as 10 percent disabling effective September 25, 2005; and granted service connection for hypertension evaluated as 0 percent (noncompensable) disabling effective September 25, 2005.  The Veteran timely appealed for higher initial ratings.

In November 2008, the RO increased the disability evaluation to 10 percent for hypertension, effective July 17, 2008.  In January 2010, the RO increased the disability evaluations to 20 percent for peripheral neuropathy of each lower extremity, effective November 13, 2007.  Because higher evaluations are available for the service-connected disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  
 
The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because the issue of entitlement to a TDIU had been adjudicated by the RO in April 2009, and TDIU benefits have been awarded, the Board finds it unnecessary to remand that matter for further action.

The issues of entitlement to an initial increased rating for peripheral neuropathy of each lower extremity are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  For the period from September 25, 2005, to July 16, 2008, medication was required to control blood pressure; hypertension was not manifested by diastolic blood pressure of predominantly 100 or more, or by systolic pressure predominantly 160 or more at any time during or prior to this period.

2.  For the period from July 17, 2008, hypertension has been manifested by diastolic blood pressure of predominantly less than 110, and by systolic pressure predominantly less than 200.


CONCLUSIONS OF LAW

1.  For the period from September 25, 2005, to July 16, 2008, the criteria for an initial, compensable disability rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2010).

2.  For the period from July 17, 2008, the criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran's claims arise from his disagreement with the initial evaluations assigned following each grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II.  Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of peripheral neuropathy and elevated blood pressure.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Service connection has been established for hypertension, effective September 25, 2005.  The RO assigned an initial 0 percent (noncompensable) rating under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to hypertensive vascular disease, for the period from September 25, 2005, to July 16, 2008; and a 10 percent disability rating from July 17, 2008.

A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

For the Period from September 25, 2005, to July 16, 2008

Records, dated in September 2005, show that the Veteran was not taking prescribed medications because he would forget to take them.  He denied any chest pain, tightness, cough, dizziness, paroxysmal nocturnal dyspnea, edema, fatigue, palpitations, shortness of breath, and syncope.  His blood pressure reading was 140/76.  It was recommended that the Veteran take his medications every day.

In August 2007, the Veteran's medications were adjusted to improve blood pressure control.

The report of a September 2007 VA examination reflects that the Veteran's hypertension was diagnosed in September 1999, at which time he was started on medications.  There have been indications that this is benign essential hypertension.  Blood pressure readings were 142/80 (sitting), 140/80 (standing), and 142/76 (supine).  The Veteran's heart rate was regular without a murmur.  
  
Records show that, in October 2007, the Veteran's blood pressure was adequately controlled.  In January 2008, his blood pressure reading was 150/75 and his medications were increased.

Here, during the applicable period, the evidence reveals that medication was prescribed to control the Veteran's blood pressure (which he did not always take).  However, there is no evidence revealing that diastolic pressure was predominantly 100 or more, or that systolic pressure was predominantly 160 or more at any time during or prior to this period.  The evidence does not support an initial compensable disability rating during the applicable period.  38 C.F.R. § 4.104, Diagnostic Code 7101.

For the Period from July 17, 2008

Private treatment records, dated in December 2008, reflect that the Veteran's blood pressure readings were 160/94 (lying), 164/94 (sitting), and 158/90 (standing).

In January 2010, the Veteran's blood pressure reading was 157/83 (sitting) and considered too high.  In April 2010, it was 149/79 (sitting).  The Veteran reported that he was taken his medications.  In August 2010, the Veteran's blood pressure reading was 132/82.  In November 2010, it was 155/78; and in February 2011, it was 158/79.  Records show that the Veteran's medications were adjusted and increased.

In May 2011, the Veteran testified that he took three blood pressure medications daily, and that his blood pressure was under control.  He testified that he had problems when he ran out of medications and was delayed in obtaining renewed prescriptions.  The Veteran's statements and testimony regarding blood pressure symptoms are competent and credible.  However, they do not establish that the criteria for a higher rating is warranted.

Based on the foregoing, the Board finds the overall evidence does not reveal that an increased disability rating for hypertension is warranted under Diagnostic Code 7101 during the applicable period.  The Veteran has not had any diastolic blood pressure readings of 110 or more, or any systolic blood pressure readings of 200 or more.  Except for the one incident in December 2008, all of the systolic readings have been below 160.  Hence, the evidence does not reveal systolic pressure that is predominantly 200 or more, or diastolic pressure of predominantly 110 or more, to warrant any increased evaluation at any time.

The evidence reflects that the Veteran has taken several blood pressure medications for hypertension, but the symptomatology associated with his hypertension is not more severe than currently rated, the medical evidence of record does not support this conclusion and outweighs his lay assertions regarding severity.  

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  38 C.F.R. §§ 4.7, 4.21 (2010). 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with hypertension is severe.

The Board finds the exhibited symptomatology of the Veteran's service-connected disability is fully contemplated by the rating criteria.  There is nothing exceptional about the hypertension.  Here, the Veteran currently is not working, and the evidence does not show frequent hospitalization due to hypertension.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  



ORDER

For the period from September 25, 2005, to July 16, 2008, an initial compensable disability evaluation for hypertension is denied.

For the period from July 17, 2008, a disability evaluation in excess of 10 percent for hypertension is denied.


REMAND

Service connection has been established for peripheral neuropathy of each lower extremity, effective September 25, 2005.  The RO assigned an initial 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to incomplete paralysis of the sciatic nerve for each lower extremity, for the period from September 25, 2005, to November 12, 2007; and a 20 percent disability rating for each lower extremity from November 13, 2007.  The Veteran claims that the evaluations in effect do not account for the severity of the disability that has increased in severity since the most recent VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Cleveland VA Medical Center dated from May 2011 to present and associate them with the claims folder.  

2.  After the aforementioned development has been completed, schedule the Veteran for a VA neurology examination to determine the nature and etiology of his peripheral neuropathy of the lower extremities.  The examiner should review the claims folder prior to the examination and should indicate on the examination report that he or she has reviewed the claims folder.  A copy of this remand should also be provided to the examiner. 

As to the neurological evaluation of the legs, the examiner should identify the nerves affected and discuss the severity (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) of any associated neurological impairment.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess this severity according to the rating criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520, in terms of whether there is what amounts to complete versus incomplete paralysis and whether it is mild, moderate, moderately severe, or severe.  A complete rationale should accompany all opinions provided.

3.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


